 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder Board practice an election must be set aside wheneverthere is coercion affecting an election, and that the electionin the instant case should be set aside because the Employer'smisconduct, although directed against both Unions, might haveunequally affected the Intervenor's adherents among the em-ployees.We find, for the reasons relied upon by the Regional Direc-tor, that the Intervenor's objections and exceptions do notraisematerial and substantial issues with respect to theelection.We shall therefore overrule them, and, as thePetitioner has secured a majority of the valid ballots cast inthe election, we shall adopt the Regional Director'srecom-mendation and certify the Petitioner as the bargaining repre-sentative of the employees in the appropriate unit.[The Board certified the Congress of Industrial Organiza-tions as the designated collective -bargaining representative ofthe employees of the Showell Poultry Company in the unithereinabove found appropriate.]CAPITAL TRANSIT COMPANYandDIVISION 689, AMALGA-MATED ASSOCIATION OF STREET, ELECTRIC RAILWAYAND MOTOR COACH EMPLOYES OF AMERICA, AFL.Case No. 5-CA-667. June 16, 1953DECISION AND ORDERUpon a charge duly filed November 25, 1952, by Division689,Amalgamated Associationof Street,Electric Railway andMotor Coach Employes of America, AFL, herein called theUnion, the General Counsel of the National Labor RelationsBoard, herein called the General Counsel, by the ActingRegional Director for the Fifth Region, issued a complaintdated December 23, 1952,againstCapital Transit Company,herein called the Respondent, alleging that the Respondenthad engaged in and wasengaginginunfair labor practicesaffectingcommerce withinthemeaningof Section8 (a) (1)and (5) and Section 2 (6) and (7) of the National Labor RelationsAct, herein called the Act. Receipt of copies of the complaint,the charge, and notice of hearing was stipulated by all parties.With respect to the unfair labor practices the complaintalleges, in substance, that on or about November 17, 1952,theRespondent refused, andnow refuses,to bargain with theUnion as the exclusive representative of certain employeesappropriately a part of the unit the Union currentlyrepresents.The Respondent filed an answer admitting that the Union hadrequested the Respondent to bargainas allegedand that theRespondent has refused to bargain collectively with the Unionas requested, but denying that it hadengagedin and was en-gaging inunfair labor practices within the meaning of Section8 (a) (1) and (5) of the Act.105 NLRB No. 72. CAPITALTRANSIT COMPANY583Thereafter all parties entered into a stipulation which setforth an agreed statement of facts. The stipulation providesthat the parties thereby waive their rights to a hearing and tothe taking of testimony and the submission of further evidencebefore a Trial Examiner, the Board, or any Member thereof,to the preparation and filing of an Intermediate Report andRecommended Order, to the making and issuance of proposedfindings of fact and conclusions of law by the Board, and to thefiling of exceptions to any intermediate or proposed report orrecommended or proposed order. The stipulation further pro-vides that, upon such stipulation and the record as thereinprovided, the Board may make findings of fact, conclusionsof law, and enter an order pursuant to the provisions of theAct.The aforesaid stipulation is hereby approved and acceptedand made a part of the record in this case. In accordance withSection 102.45 of National Labor Relations Board Rules andRegulations--Series 6, as amended, this proceeding was trans-ferred to and continued before the Board.Pursuant to the provisions of Section 3(b) of the Act, theBoard has delegated its powers in connection with this pro-ceeding to a three-member panel [Members Houston, Murdock,and Styles].Upon the basis of the aforesaid stipulation and the entirerecord in this case, the Board, having duly considered thebriefs filed by the Respondent and the Union, makes the follow-ing:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, Capital Transit Company, is a corporationexisting by virtue of the laws of the District of Columbia. Itmaintains its principal office and place of business in the cityofWashington, District of Columbia, and is engaged in theoperation of a public passenger transportation system by theuse of streetcars and buses in the District of Columbia andthe State of Maryland. The Respondent in the normal courseand conduct of its business uses materials valued in excessof $1,000,000 annually, of which it causes and has continuouslycaused more than 95 percent annually to be purchased, trans-ported, and delivered in interstate commerce from and throughStates of the United States to and through the District of Colum-bia,and receives fares for the transportation of passengersin the District of Columbia and the State of Maryland amountingto in excess of $20,000,000 annually.We find that the Respondentis engagedin commerce withinthemeaning of the Act and that it will effectuate the policiesof the Act to assert jurisdiction over its operations.291555 0 - 54 - 38 584DECISIONSOF NATIONAL LABORRELATIONS BOARDILTHE ORGANIZATION INVOLVEDThe Respondent here renews its contention made in anearlier representation proceeding (Case No. 5-RC-856) thattheUnion is not a labor organization within the meaning ofSection 2 (5) of the Act. We reaffirm our ruling in the repre-sentation proceeding rejecting this contention. For the reasonsstated in our Decision and Direction of Election of February 18,1952 (98 NLRB 141), we find that the Union, Division 689,Amalgamated Association of Street, Electric Railway and MotorCoach Employes of America, AFL, is a labororganizationwithin the meaning of Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The appropriate unit and representation by the Unionof a majority thereinThe Respondent admits that at all times material hereinposes of collective bargaining of its operating and maintenanceemployees. This bargaining unit for which the Respondentrecognizes the Union is described in an agreement datedAugust 30, 1951, between the Respondent and the Union as:All operators, construction and maintenance employeesof the [Respondent], excluding supervisors, professionalemployees and guards as defined in the Labor Manage-ment Relations Act, 1947.In Case No. 5-RC-856 the Union sought by representationpetition to add to theoperating and maintenanceunit thefollowing group of employees:All depot clerks, acting depot clerks, assistant depotclerks,senior division receivers,assistant or auxil-iary division receivers, inspectors, stock clerks, assis-tant stock clerks, junior stock clerks, garage clerks,shop clerks,terminal guards, senior fare box pullers,fare box pullers, assistant supervisor of fare box main-tenance, fare box inspector, dispatchers, auxiliary as-sistant dispatchers, and assistant collectors of revenue;excluding supervisor of fare box maintenance, seniordivision supervisors, division supervisors, instructors,collector of revenue, senior stock clerks, chief dispatcher,assistant chief dispatcher and all other supervisors,guards and professional employees as defined in the Act.The Board in that proceeding found, over objections of theRespondent renewed herein, that the group of employees pe-titioned for had a sufficient community of interest withoperating and maintenance employees to be added, if they CAPITAL TRANSIT COMPANY585desired, to the existing unit. It therefore directed an elec-tion in the group, stating that if a majority of the employeesvoting in the election cast their ballots for the Union theywould have indicated their desire to be included in the exist-ing unit and that the Union might then bargain for them as apart of that unit, and the Regional Director conducting theelection should issue a certification of results of electionto that effect.In the election conducted on March 13, 1952, pursuant totheBoard's direction, a majority of the employees votingdid not cast ballots for the Union. The Union filed objectionsto the election, and in a supplemental decision (100 NLRB1173) the Board set aside the election on the ground that theRespondent had created an atmosphere incompatible withfreedom of choice by its employees. We reaffirm our findingsin that supplemental decision contested by the Respondent inthis proceeding. A second election was conducted on October16 and 17, 1952. The Union received a majority of the validvotes cast in this election; and on October 27, 1952, theRegional Director certified that the Union had been designatedby a majority of the employees voting in the election and wastheir exclusive representative within the meaning of Section9 (a) of the Act.Since the representation proceeding the Respondent hassupplemented the duties of certain employees who were in-volved in the election, and their unit placement is raised inthis proceeding. The employees in question were includedin the voting group as assistant collectors of revenue. Theyare now known as "revenue guards" and the Respondentcontends that they should be excluded from the bargainingunit as guards within the meaning of Section 9 (b) (3) of theAct.The Union contends that they should continue in thebargaining unit but should be designated by their new jobtitle.The General Counsel considers the contentions of theRespondent and the Union to be in the nature of a motion toclarify the appropriate unit.At the time of the representation hearing assistant collectorsof revenue performed the following duties: As the "moneywagon crew" they drove a special truck to each division,entered the division farebox room with two auditors asobservers, unlocked the fareboxes which had been removedfrom the various vehicles and stored in the farebox room,dumped the money from the fareboxes into bags and tiedthem with string denoting the route line involved, placedthe bags in leather pouches, and took the pouches to the depotoffice. If they observed evidence that fareboxes had beentampered with, they separated these fareboxes. The pouchestaken to the depot office by the moneywagon crew werethereafterpicked up by Brinks, Incorporated, and trans-ported to the Respondent's main office where the moneywas sorted and counted and then transferred by Brinks tobanks and the United States Treasury. Effective January 15, 586DECISIONS OF NATIONAL LABOR RELATIONS BOARD1953, the Respondent terminated its arrangement with Brinks,acquiredan armoredtruck, and on January 16, 1953, beganperforming through the money wagon crew the functions pre-viously performed by Brinks. Since that time the membersof themoneywagon crewhave been armed, uniformed,giventhe title of revenueguards, andappointed specialpolicemenby the municipal authorities of the District ofColumbia.The present duties ofrevenue guards are de-scribed by stipulationas follows:Their day's work is begun at the General Offices ofthe Company where they board the armored truck whichhas been loaded by other employees with (1) cash whichhas been counted and separated into appropriate denom-inations for deposit at a bank or delivery to the U.S.Treasury, and (2) amounts of coin and tokens to bedelivered to at least two division offices for distributionto operators for use in making change. These employeesproceed in the armored truck first to the bank anddeliver the currency marked for deposit, then to theU.S.Treasury, and deliver the coin, and then proceedtoeach of the ten division offices. At each divisionoffice, they pick up the cash receipts at the Depot Officeand place same in the armored truck. Also at somedivisions,usually about two divisions per day, theyleave cash for distribution to operators for makingchange.At each division point they perform the samefunctionspreviously performed by the money wagoncrew asdescribed in the Record (#5-RC-856) with theexception that instead of placing the bags which containthe contents of the fare boxes in leather pouches andtaking same into the Depot Clerk's office, such bagsare now placed directly in the armored truck. The sameprocedure is followed at each of the ten divisions andthebags of money thus collected are brought to theRespondent'sGeneralOfficesand placed in a vault.At the time of collection or delivery to and from thearmored truck, one of the revenue guards remainsbehind in the truck to guard the funds in the truck andto "cover" the other revenue guards from such position.Each employee in the moneywagoncrew formerly spent about6i hours per day, 5 days per week, performing his duties;each of the revenue guards now spends 8hours per day, 5 daysper week, performing his duties.It appears from the stipulated facts that the main duty of therevenue guards continues to be collecting the money from thefareboxes. Their new duties are incidental to their main jobof collecting.We conclude that the new aspect of their em-ployment does not convert them into guards for whom Sec-tion 9 (b) (3) of the Act requires separate representation.'1See Philadelphia Company and Associated Companies, 84 NLRB 115. CAPITAL TRANSIT COMPANY587Even if our determination were different and we were tofind these employees to be guards within the meaning of theAct, such a finding would merely require exclusion from thebargaining group of one classification of employees andwould not affect the appropriateness of the unit involvedand the Union's majority therein, or the Respondent's dutytobargain for other employees in the bargaining group.Upon this record we find that since October 27, 1952,theUnion has been and is the exclusive representative ofan appropriate bargaining unit of all the operators, con-struction andmaintenance employees of the Respondent, in-cluding all depot clerks, acting depot clerks, assistant depotclerks,seniordivision receivers, assistant or auxiliarydivision receivers, inspectors, stock clerks, assistant stockclerks, junior stock clerks, garage clerks, shop clerks,terminal guards, senior farebox pullers, farebox pullers,assistant supervisor of farebox maintenance, farebox inspector,dispatchers,auxiliaryassistantdispatchers,and revenueguards, excluding supervisor of farebox maintenance, seniordivision supervisors,division supervisors,instructors, col-lectorofrevenue, senior stock clerks, chief dispatcher,assistant chief dispatcher, and all other supervisors, guards,and professional employees as defined in the Act.B. The refusal to bargainOn November 7, 1952, the Union wrote the Respondent:Division 689 has been certified by the National LaborBoard as the collective bargaining representative ofcertain salaried employees, as a result of which theseemployees are now included in the collective bargainingunitcurrentlyrepresentedby this Union.Itisour desire to meet with representatives of theCompany at the earliest possible date to negotiate termsand conditions of employment for these employees. Wewould appreciate your designating a time and place wheresuch a meeting can be held. At such time we shall submita copyof our bargaining demands.By letter dated November 17, 1952, the Respondent replied:This will acknowledge receipt of your letter of Novem-ber 7, 1952, concerning proposed negotiations by Divi-sion 689 on behalf of certain salaried employees coveredby a certification of the National Labor Relations Board.As you know, the Company desires to obtain courtreview of the determination of the National Labor Re-lationsBoard.We have been advised that, in order toobtain such court review, it is necessary that the Com-pany refuse, and the Company therefore hereby refuses,toenternegotiationswithDivision 689 on behalf ofsuch employees. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDInasmuch as the Respondent has refused to bargain withthe Union for employees who the Board has found are appro-priately a part of the bargaining unit and whom the Board hascertified the Union represents, we find that the Respondenthas violated Section 8 (a) (5) and 8 (a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic,and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, we shall order it to cease and desist there-from and take certain affirmative action designed to effec-tuate the policies of the Act. Having found that the Respon-dent has refused to bargain collectively with the Union forcertain employees who are part of the bargaining unit, weshall order the Respondent, upon request, to bargain withthe Union for these employees.Upon the basis of the above findings of fact and upon theentire record in the case,theBoard makes the following:CONCLUSIONS OF LAW1.Division 689, Amalgamated Association of Street, ElectricRailway and Motor Coach Employes of America, AFL, isa labor organization within the meaning of Section 2 (5)of the Act.2.All operators, construction and maintenance employeesof the Respondent, including all depot clerks, acting depotclerks,assistantdepot clerks,senior division receivers,assistant or auxiliary division receivers, inspectors, stockclerks, assistant stock clerks, junior stock clerks, garageclerks, shop clerks, terminal guards, senior farebox pullers,farebox pullers, assistant supervisor of farebox maintenance,farebox inspector, dispatchers, auxiliary assistant dispatchers,and revenue guards, but excluding supervisor of fareboxmain-tenance, senior division supervisors,division supervisors,instructors, collector of revenue, senior stock clerks, chiefdispatcher,assistantchief dispatcher, and all other super-visors, guards,and professional employees as defined in theAct, constitute a unit appropriate for the purposes of col-lectivebargaining,within themeaning ofSection 9 (b) ofthe Act.3.On and after October 27, 1952, the Union has been andis the exclusive representative of the employees in the afore- CAPITAL TRANSITCOMPANY589said unit for the purposes of collective bargaining withinthe meaning of Section 9 (a) of the Act.4. By refusing on November 17, 1952, and all times there-after, to bargain collectively with the Union as the exclusiverepresentative of certain employees appropriately a part ofthe bargaining unit, the Respondent has engaged in and isengaginginunfair labor practices within the meaning ofSection 8 (a) (5) and 8 (a) (1) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within themeaningof Section2 (6) and (7) of the Act.ORDERUpon the entire record in this case, and pursuant to Sec-tion 10(c) of the National Labor Relations Act, the NationalLabor Relations Board hereby orders that the Respondent,Capital Transit Company, Washington, D. C., and its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively with Division 689,Amalgamated Association of Street, Electric Railway andMotor Coach Employes of America, AFL, as the exclusiverepresentativeof the following employees as part of theappropriate bargaining unit:Alldepot clerks, acting depot clerks, assistant depotclerks,seniordivision receivers, assistant or auxiliarydivision receivers, inspectors, stock clerks, assistant stockclerks, junior stock clerks, garage clerks, shop clerks,terminal guards, senior farebox pullers, farebox pullers,assistant supervisor of farebox maintenance, farebox in-spector, dispatcher, auxiliaryassistantdispatchers, and rev-enue guards.(b) In any manner interfering with the efforts of Division689,Amalgamated Association of Street, Electric RailwayandMotor Coach Employes of America, AFL, to negotiatefor or represent the employees specified in paragraph (a)as part of the appropriate bargaining unit.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a) Upon request, bargain collectively with Division 689,Amalgamated Association of Street, Electric Railway andMotor Coach Employes of America, AFL, as the exclusiverepresentative of the employees specified in 1 (a) above aspartof the appropriate bargaining unit and embody anyunderstandingreachedin a signed agreement.(b) Post at its Washington, D. C., main office, copies ofthe notice attached hereto and marked "Appendix A."2 Copiesof such notice, to be furnished by the Regional Director for2 In the event that this order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 590DECISIONSOF NATIONAL LABOR RELATIONS BOARDtheFifthRegion, shall, after being duly signed by the Re-spondent's authorized representative, be posted by the Re-spondent immediately upon receipt thereof, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that such notices are not altered, de-faced, or covered by any other material.(c)Notify the Regional Director for the Fifth Region, inwriting,within ten (10) days from the date of this Decisionand Order what steps the Respondent has taken to complyherewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies oftheNationalLaborRelationsAct,we hereby notify ouremployees that:WE WILL bargain collectively upon request with Di-vision 689, Amalgamated Association of Street, ElectricRailway and Motor Coach Employes of America, AFL,as the exclusive representative for the following em-ployees as part of the appropriate bargaining unit, withrespect to wages, rates of pay, hours of employment,and other conditions of employment, and if an under-standingisreached, embody such understanding in asignedagreement:All depotclerks, acting depot clerks,assistant depotclerks, senior division receivers,assistant or auxil-iarydivision receivers,inspectors,stockclerks, as-sistant stock clerks, junior stock clerks,garage clerks,shopclerks, terminal guards, senior farebox pullers,farebox pullers, assistant supervisor of farebox main-tenance, farebox inspector,dispatchers, auxiliary as-sistant dispatchers, and revenue guards.WE WILL NOTin any manner interfere with the effortsofDivision 689,Amalgamated Association of Street,Electric Railway and Motor Coach Employes of America,AFL, to negotiate for or represent such employees aspart of the appropriate bargaining unit.CAPITAL TRANSIT COMPANY,Employer.Dated................By....................................................(Representative)(Title)Thisnoticemust remain posted for 60days from thedate hereof, and must not be altered,defaced,or coveredby any othermaterial.